DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 8 and 16 are objected to because of the following informalities: 
Claim 8 recites: “for looping playback the captured video” and should apparently recite “for looping playback of the captured video”.
Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Long et al. (US Patent Application Publication 2013/0117671), referred to as Long herein.
Shah (US Patent Application Publication 2014/0219636), referred to as Shah herein.
Lin (US patent Application Publication 2014/0029915), referred to as Lin herein.
Matsuda, et al. (US Patent Application Publication 2012/0017152), referred to as Matsuda herein.
Pena et al. (US Patent Application Publication 2020/0382724), referred to as Pena herein.
Byrne (“How to Create a Simple Video on Typito”, https://www.youtube.com/watch?v=tXSxI2-Snjg), referred to as Byrne herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, 10, 13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long.

Regarding claim 1, Long discloses a method, comprising: providing, by a messaging application running on a device (Long, ¶0045 – email messaging. ¶0064 – processor executing instructions stored on hardware media), 
a capture user interface for capturing a video to generate a media content item (Long, Fig. 11 with ¶0047-¶0049 – capturing a video as part of the video project);
displaying, by the messaging application and upon completion of capturing the video, a preview user interface for previewing and editing the captured video in order to generate the media content item, the preview user interface including an interface element for selecting to trim the captured video or to set a playback option for the media content item (Long, Fig. 14-15 with ¶0060-¶0063 – video editing interface including trim operation);
receiving, by the messaging application and via the interface element, user input selecting to trim the captured video; and displaying, by the messaging application and in response to the receiving, a preview bar within the preview user interface, the preview bar including a set of frames of the captured video and further including a front handle and a back handle respectively positioned in front and in back of the set of frames, each of the front handle and the back handle being selectable to trim the captured video (Long, Figs. 14-15 with ¶0060-¶0063 – video preview bar is shown responsive to adjustment of the left and right trim handles placed at the beginning and end of the preview frames. See also ¶0029, ¶0049).

Regarding claim 2, Long discloses the elements of claim 1 above, and further discloses wherein the playback option corresponds to one of looping the captured video, bouncing the captured video or playing back the captured video a single time (Long, ¶0005, ¶0063 – trim operation affects video playback characteristics by preventing the trimmed portion from being played. ¶0044 – video can be paused while it is playing. Video can be played back a single time according to the trim operation).

Regarding claim 5, Long discloses the elements of claim 1 above, and further discloses wherein the front and back handles are selectable to scrub through the captured video (Long, ¶0063 – video playback will not include any portions trimmed as a result of moving either of the handles. Video playback is automatically resumed following release of the handle).

Regarding claim 9, Long discloses a system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising (Long, ¶0064 – processor executing instructions stored on hardware media):
providing, by a messaging application, a capture user interface for capturing a video to generate a media content item (Long, Fig. 11 with ¶0047-¶0049 – capturing a video as part of the video project. ¶0045 – email messaging);
displaying, by the messaging application and upon completion of capturing the video, a preview user interface for previewing and editing the captured video in order to generate the media content item, the preview user interface including an interface element for selecting to trim the captured video or to set a playback option for the media content item (Long, Fig. 14-15 with ¶0060-¶0063 – video editing interface including trim operation);
receiving, by the messaging application and via the interface element, user input selecting to trim the captured video; and displaying, by the messaging application and in response to the receiving, a preview bar within the preview user interface, the preview bar including a set of frames of the captured video and further including a front handle and a back handle respectively positioned in front and in back of the set of frames, each of the front handle and the back handle being selectable to trim the captured video (Long, Figs. 14-15 with ¶0060-¶0063 – video preview bar is shown responsive to adjustment of the left and right trim handles placed at the beginning and end of the preview frames. See also ¶0029, ¶0049).

Regarding claim 10, Long discloses the elements of claim 9 above, and further discloses wherein the playback option corresponds to one of looping the captured video, bouncing the captured video or playing back the captured video a single time (Long, ¶0005, ¶0063 – trim operation affects video playback characteristics by preventing the trimmed portion from being played. ¶0044 – video can be paused while it is playing. Video can be played back a single time according to the trim operation).

Regarding claim 13, Long discloses the elements of claim 9 above, and further discloses wherein the front and back handles are selectable to scrub through the captured video (Long, ¶0063 – video playback will not include any portions trimmed as a result of moving either of the handles. Video playback is automatically resumed following release of the handle).

Regarding claim 17, Long discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising (Long, ¶0045 – email messaging. ¶0064 – processor executing instructions stored on hardware media):
providing, by a messaging application, a capture user interface for capturing a video to generate a media content item (Long, Fig. 11 with ¶0047-¶0049 – capturing a video as part of the video project. ¶0045 – email messaging);
displaying, by the messaging application and upon completion of capturing the video, a preview user interface for previewing and editing the captured video in order to generate the media content item, the preview user interface including an interface element for selecting to trim the captured video or to set a playback option for the media content item (Long, Fig. 14-15 with ¶0060-¶0063 – video editing interface including trim operation);
receiving, by the messaging application and via the interface element, user input selecting to trim the captured video; and displaying, by the messaging application and in response to the receiving, a preview bar within the preview user interface, the preview bar including a set of frames of the captured video and further including a front handle and a back handle respectively positioned in front and in back of the set of frames, each of the front handle and the back handle being selectable to trim the captured video (Long, Figs. 14-15 with ¶0060-¶0063 – video preview bar is shown responsive to adjustment of the left and right trim handles placed at the beginning and end of the preview frames. See also ¶0029, ¶0049).

Regarding claim 18, Long discloses the elements of claim 17 above, and further discloses wherein the playback option corresponds to one of looping the captured video, bouncing the captured video or playing back the captured video a single time (Long, ¶0005, ¶0063 – trim operation affects video playback characteristics by preventing the trimmed portion from being played. ¶0044 – video can be paused while it is playing. Video can be played back a single time according to the trim operation).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Shah in further view of Byrne.

Regarding claim 3, Long discloses the elements of claim 1 above, and further discloses wherein displaying the preview bar with the front and back handles and with the set of frames corresponds to an 
However, Long appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shah discloses a video editing interface including adjusting the video timeline (Shah, Abstract), including
the preview bar with the set of frames corresponds to an expanded state of the preview bar, wherein, prior to the receiving, the preview bar is displayed in a contracted state with a subset of the set of frames, the preview bar in the contracted state being user-selectable to switch to the expanded state (Shah, Figs. 4A-4D with ¶0055-¶0059 – number of video frames shown is expanded (zoomed) for the trimming operation, and reduced to the collapsed (unzoomed) state following the trim operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long to include expansion and collapse based on the teachings of Shah. The motivation for doing so would have been to reduce the space used by the trimming interface when the operation is not in use, thereby enabling screen real-estate for other interface components, and reducing clutter and confusion for users.
However, Long as modified appears not to expressly disclose without the front and back handles. However, in the same field of endeavor, Byrne discloses a video trim interface (Byrne, Pages 1-4 @ 1:30, 1:42, 1:45, and 2:16 into the video – Typito video creation interface shown including playback and video trimming capability) including, without the front and back handles (Byrne, Pages 1-4 @ 1:30, 1:42, 1:45, 2:16 into the video – Trim handles are shown when the user selects to trim. Video preview frames are shown without the trim handles otherwise). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long as modified to include without the trim handles based on the teachings of Byrne. The motivation for doing so would have been to enable the user to see the video clips more easily during playback, and to make the trim handles more noticeable when trimming operations can be performed.


Regarding claim 11, Long discloses the elements of claim 9 above, and further discloses wherein displaying the preview bar with the front and back handles and with the set of frames corresponds to an 
However, Long appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shah discloses a video editing interface including adjusting the video timeline (Shah, Abstract), including
the preview bar with the set of frames corresponds to an expanded state of the preview bar, wherein, prior to the receiving, the preview bar is displayed in a contracted state and with a subset of the set of frames, the preview bar in the contracted state being user-selectable to switch to the expanded state (Shah, Figs. 4A-4D with ¶0055-¶0059 – number of video frames shown is expanded (zoomed) for the trimming operation, and reduced to the collapsed (unzoomed) state following the trim operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long to include expansion and collapse based on the teachings of Shah. The motivation for doing so would have been reduce the space used by the trimming interface when the operation is not in use, thereby enabling screen real-estate for other interface components, and reducing clutter and confusion for users.
However, Long as modified appears not to expressly disclose without the front and back handles. However, in the same field of endeavor, Byrne discloses a video trim interface (Byrne, Pages 1-4 @ 1:30, 1:42, 1:45, and 2:16 into the video – Typito video creation interface shown including playback and video trimming capability) including, without the front and back handles (Byrne, Pages 1-4 @ 1:30, 1:42, 1:45, 2:16 into the video – Trim handles are shown when the user selects to trim. Video preview frames are shown without the trim handles otherwise). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long as modified to include without the trim handles based on the teachings of Byrne. The motivation for doing so would have been to enable the user to see the video clips more easily during playback, and to make the trim handles more noticeable when trimming operations can be performed.


Regarding claim 19, Long discloses the elements of claim 17 above, and further discloses wherein displaying the preview bar with the front and back handles and with the set of frames corresponds to an expanded state of the preview bar, wherein, prior to the receiving, the preview bar is displayed in a contracted state without the front and back handles and with a subset of the set of frames, the preview bar in the contracted state being user-selectable to switch to the expanded state (Long, Fig. 14 with ¶0060-¶0063 – video preview bar is shown responsive to adjustment of the left and right trim handles placed at the beginning and end of the preview frames).
However, Long appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shah discloses a video editing interface including adjusting the video timeline (Shah, Abstract), including
the preview bar with the set of frames corresponds to an expanded state of the preview bar, wherein, prior to the receiving, the preview bar is displayed in a contracted state and with a subset of the set of frames, the preview bar in the contracted state being user-selectable to switch to the expanded state (Shah, Figs. 4A-4D with ¶0055-¶0059 – number of video frames shown is expanded (zoomed) for the trimming operation, and reduced to the collapsed (unzoomed) state following the trim operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long to include expansion and collapse based on the teachings of Shah. The motivation for doing so would have been reduce the space used by the trimming interface when the operation is not in use, thereby enabling screen real-estate for other interface components, and reducing clutter and confusion for users.
However, Long as modified appears not to expressly disclose without the front and back handles. However, in the same field of endeavor, Byrne discloses a video trim interface (Byrne, Pages 1-4 @ 1:30, 1:42, 1:45, and 2:16 into the video – Typito video creation interface shown including playback and video trimming capability) including, without the front and back handles (Byrne, Pages 1-4 @ 1:30, 1:42, 1:45, 2:16 into the video – Trim handles are shown when the user selects to trim. Video preview frames are shown without the trim handles otherwise). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long as modified to include without the trim handles based on the teachings of Byrne. The motivation for doing so would have been to enable the user to see the video clips more easily during playback, and to make the trim handles more noticeable when trimming operations can be performed.


Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Shah in further view of Byrne in further view of Lin.

Regarding claim 4, Long as modified discloses the elements of claim 3 above. However, Long as modified appears not to expressly disclose wherein the preview bar is automatically displayed in the contracted state in a case where a length of the captured video exceeds a preset length.
However, in the same field of endeavor, Lin discloses a video frame preview bar (Lin, Abstract)
wherein the preview bar is automatically displayed in an expandable contracted state in a case where a length of the captured video exceeds a preset length (Lin, Fig. 6B with ¶0053 – expanded video frame view (third level) is shown collapsed (second level) until expansion is needed. Fig. 3 with ¶0026-¶0036 and ¶0056 – videos below a minimum length cannot be expanded or contracted. See also Fig. 5 with ¶0025 and Fig. 6A-6B with ¶0049-¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long to include expansion and collapse based on the teachings of Shah. The motivation for doing so would have been to enable users precision control for longer videos, where a particular point in time can be difficult to select based on the resolution of the screen (Lin, ¶0005-¶0006).

Regarding claim 12, Long as modified discloses the elements of claim 11 above. However, Long as modified appears not to expressly disclose wherein the preview bar is automatically displayed in the contracted state in a case where a length of the captured video exceeds a preset length.
However, in the same field of endeavor, Lin discloses a video frame preview bar (Lin, Abstract)
wherein the preview bar is automatically displayed in an expandable contracted state in a case where a length of the captured video exceeds a preset length (Lin, Fig. 6B with ¶0053 – expanded video frame view (third level) is shown collapsed (second level) until expansion is needed. Fig. 3 with ¶0026-¶0036 and ¶0056 – videos below a minimum length cannot be expanded or contracted. See also Fig. 5 with ¶0025 and Fig. 6A-6B with ¶0049-¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long to include expansion and collapse based on the teachings of Shah. The motivation for doing so would have been to enable users precision control for longer videos, where a particular point in time can be difficult to select based on the resolution of the screen (Lin, ¶0005-¶0006).

Regarding claim 20, Long as modified discloses the elements of claim 19 above. However, Long as modified appears not to expressly disclose wherein the preview bar is automatically displayed in the contracted state in a case where a length of the captured video exceeds a preset length.
However, in the same field of endeavor, Lin discloses a video frame preview bar (Lin, Abstract)
wherein the preview bar is automatically displayed in an expandable contracted state in a case where a length of the captured video exceeds a preset length (Lin, Fig. 6B with ¶0053 – expanded video frame view (third level) is shown collapsed (second level) until expansion is needed. Fig. 3 with ¶0026-¶0036 and ¶0056 – videos below a minimum length cannot be expanded or contracted. See also Fig. 5 with ¶0025 and Fig. 6A-6B with ¶0049-¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the preview bar of Long to include expansion and collapse based on the teachings of Shah. The motivation for doing so would have been to enable users precision control for longer videos, where a particular point in time can be difficult to select based on the resolution of the screen (Lin, ¶0005-¶0006).


Claim(s) 6-7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Matsuda.

Regarding claim 6, Long discloses the elements of claim 1 above, and further discloses wherein the preview bar further includes a splitting element which is user-selectable to split the captured video into separate video 
However, Long appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Matsuda discloses editing and trimming media clips (Matsuda, Abstract with ¶0026),
includes a splitting element which is user-selectable to split the captured video into separate video clips (Matsuda, Fig. 5 with ¶0149, ¶0154-¶0155 – splitting element 580 is used to split a video clip into two clips).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clip editor of Long to include a splitting element based on the teachings of Shah. The motivation for doing so would have been to enable users to more easily create and use video content from a single recording in different places within the project.

Regarding claim 7, Long as modified discloses the elements of claim 6 above, and further discloses wherein each video clip of the separate video clips is presented with at least one of respective front and back handles for trimming the video clip, a respective splitting element for splitting the video clip, and a respective delete button for deleting the video clip (Long, Fig. 14-15 with ¶0060-¶0063 – video preview bar is shown responsive to adjustment of the left and right trim handles placed at the beginning and end of the preview frames. Figs. 14-15 with ¶0058 – deleting clips. See the trash can icon in the upper right. Matsuda, Fig. 5 with ¶0149, ¶0154-¶0155 – splitting element 580 is used to split a video clip into two clips).

Regarding claim 14, Long discloses the elements of claim 9 above, and further discloses wherein the preview bar further includes a splitting element which is user-selectable to split the captured video into separate video 
However, Long appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Matsuda discloses editing and trimming media clips (Matsuda, Abstract with ¶0026),
includes a splitting element which is user-selectable to split the captured video into separate video clips (Matsuda, Fig. 5 with ¶0149, ¶0154-¶0155 – splitting element 580 is used to split a video clip into two clips).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clip editor of Long to include a splitting element based on the teachings of Shah. The motivation for doing so would have been to enable users to more easily create and use video content from a single recording in different places within the project.

Regarding claim 15, Long as modified discloses the elements of claim 14 above, and further discloses wherein each video clip of the separate video clips is presented with at least one of respective front and back handles for trimming the video clip, a respective splitting element for splitting the video clip, and a respective delete button for deleting the video clip (Long, Fig. 14-15 with ¶0060-¶0063 – video preview bar is shown responsive to adjustment of the left and right trim handles placed at the beginning and end of the preview frames. Figs. 14-15 with ¶0058 – deleting clips. See the trash can icon in the upper right. Matsuda, Fig. 5 with ¶0149, ¶0154-¶0155 – splitting element 580 is used to split a video clip into two clips)


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Pena.

Regarding claim 8, Long discloses the elements of claim 1 above, and further discloses wherein the preview user interface further includes a playback region for 
However, in the same field of endeavor, Pena discloses a video editing interface (Pena, Abstract), including
user interface further includes a playback region for looping playback the captured video (Pena, Abstract, ¶0461 with Fig. 48 with ¶0681-¶0685 and Fig. 82 with ¶0729 – looping menu for changing the number of loops of the video. ¶0228 – existing video).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clip editing and recording of Long to include looping playback based on the teachings of Pena. The motivation for doing so would have been to enable users to more easily create and manage special effects (Pena, ¶0228), enabling users additional control over video production.





Regarding claim 16, Long discloses the elements of claim 9 above, and further discloses wherein the preview user interface further includes a playback region for 
However, in the same field of endeavor, Pena discloses a video editing interface (Pena, Abstract), including
user interface further includes a playback region for looping playback the captured video (Pena, Abstract, ¶0461 with Fig. 48 with ¶0681-¶0685 and Fig. 82 with ¶0729 – looping menu for changing the number of loops of the video. ¶0228 – existing video).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clip editing and recording of Long to include looping playback based on the teachings of Pena. The motivation for doing so would have been to enable users to more easily create and manage special effects (Pena, ¶0228), enabling users additional control over video production.




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Meaney et al. (US Patent Application Publication 2010/0281383) – managing video clips including splitting and deleting clips.
Roberts et al. (US Patent Application Publication 2010/0274674) – expanded video segment view is contingent on video length.
Kusanagi (US Patent Number 6,670,966) – video segment editing including delteing video clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175